Citation Nr: 1204177	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a surgical hernia of the stomach as a result of VA surgical treatment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1961 to September 1964 and January 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Following his hearing, the Veteran submitted new evidence in the form of medical records, which relates to the issue on appeal.  The hearing transcript reflects t hat the Veteran waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  Furthermore, as the Board is granting the benefit sought on appeal in full, the Veteran is not prejudiced by the Board's consideration of the new evidence.


FINDING OF FACT

The Veteran has an additional disability of a surgical hernia of the stomach as the result of surgery performed by VA that was not a reasonably foreseeable complication of VA surgical treatment. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for a surgical hernia of the stomach as a result of VA surgical treatment have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the claim for compensation benefits under 38 U.S.C.A. § 1151 for a surgical hernia of the stomach as a result of VA surgical treatment, no further discussion of these VCAA requirements is required with respect to this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that he has a surgical hernia of the stomach as the result of coronary artery bypass surgery performed at a VA Medical Center (VAMC) in February 1995 or February 1996.  The Veteran has submitted pictures showing a noticeable hernia of the stomach.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2011).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

In the present appeal, according to post-service medical records, the Veteran had coronary artery bypass surgery at a VAMC most likely in February 1996.  [The Board observes that some treatment records indicate that the surgery occurred in February 1995.  However, home nursing treatment records reportedly following the surgery dated in March 1996 indicate that the surgery occurred in 1996.]  The RO was unable to obtain records of that surgery, including a consent form.  VA records also show that the Veteran had a cardiac catheterization in November 1996 at a VAMC.  Although the discharge summary for the catheterization is of record, a consent form and the surgical records for that procedure are not.  In December 1996, the Veteran was shown to have an incisional abdominal hernia; whether the hernia was located at the incision from the bypass surgery or the incision from the catheterization is not clear.  A VA treatment record dated in September 1997 shows that the Veteran developed the epigastric incisional hernia post-operation.  No surgery was done on the hernia at that time as it did not bother the Veteran.  The Board observes that the claims file does not contain a copy of any consent forms for either the bypass surgery or the cardiac catheterization, nor is there any indication that the Veteran was apprised of possible complications from those medical procedures.

A letter from M.C., M.D. dated in August 2008 shows that the Veteran reported having bypass surgery done at a VAMC and that about a month later, the hernia appeared.  It was Dr. M.C.'s opinion that the hernia was a result of the Veteran's surgery and ideally should have been repaired at that time.  However, he did not have an extensive history with the Veteran nor did he have access to his medical records.  

The Veteran testified at his September 2011 hearing that the hernia developed after his surgery in 1996 and that it has been there ever since.  Additionally, he indicated that surgery is not an option to repair the hernia due to his heart disease.

Based on a review of the evidence, that Board finds that compensation benefits under 38 U.S.C.A. § 1151 for a surgical hernia of the stomach as a result of VA surgical treatment is warranted.  The evidence clearly shows that the Veteran has an additional disability from the surgical treatment as medical records show that the Veteran has an incisional abdominal hernia.  Furthermore, the Veteran submitted pictures clearly depicting a rather large abdominal protrusion.  

The Veteran has testified that he did not have a hernia prior to his VA surgical treatment.  The Veteran is competent to report about the onset of his disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, there is nothing in the record to indicate that the Veteran is not credible and his reports are supported by VA treatment records beginning in December 1996 clearly showing that the hernia was post-operative and developed at the incision site.  In this regard, the Board observes that it is not clear whether the incision site mentioned was from the bypass surgery in February 1996 or the catheterization in November 1996.  Regardless of whether the hernia occurred at the bypass surgery incision area or the catheterization incision area, and resulted from either the bypass surgery or the catheterization, both treatments were provided by VA.

Although no medical professional has provided any opinion indicating that the surgical hernia of the stomach was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment, the evidence also does not show that the development of the hernia was an event that was reasonably foreseeable.  As noted above, the actual surgical records have not been obtained, to include any informed consent forms indicating that the development of a stomach hernia was a foreseeable complication.  In this regard, none of the records showing treatment for the hernia contain any indication that it was thought to be a foreseeable consequence of the Veteran's surgery.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  Without a copy of a consent form that lists an abdominal hernia, the Board cannot conclude that the Veteran's additional disability was an event that was reasonably foreseeable, especially as no medical professional has opined that the development of a surgical hernia of the stomach was reasonably foreseeable.  

In sum, the evidence shows that the Veteran has an additional disability of a surgical hernia of the stomach from surgical treatment performed at a VAMC.  Although the evidence does not show that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, the evidence does support a finding that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

Accordingly, in considering the VA treatment without evidence of informed consent showing that the Veteran was aware that a surgical hernia of the stomach was a possible complication, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has a surgical hernia of the stomach as a result of VA surgical treatment  The evidence is in favor of the grant of compensation under 38 U.S.C.A. § 1151 for a surgical hernia of the stomach as a result of VA surgical treatment.  Compensation under 38 U.S.C.A. § 1151 for a surgical hernia of the stomach as a result of VA surgical treatment is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a surgical hernia of the stomach as a result of VA surgical treatment is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


